DISMISS and Opinion Filed August 27, 2019




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00715-CV

                              ISABELLE EDWARDS, Appellant
                                         V.
                              PANDA EXPRESS INC., Appellee

                            On Appeal from the 95th District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-18346

                             MEMORANDUM OPINION
                         Before Justices Schenck, Osborne, and Reichek
                                  Opinion by Justice Reichek
       Isabelle Edwards appeals the trial court’s June 6, 2019 order granting defendant’s motion

to compel responses to disclosure and discovery requests. After the clerk’s record was filed, we

notified the parties we had concerns regarding our jurisdiction. We asked for jurisdictional letter

briefs, and cautioned appellant that the failure to respond could result in our dismissing the case.

To date, no responses have been filed.

       A necessary prerequisite to invoking the jurisdiction of the court of appeals is that, in the

absence of a statute to the contrary, the appeal must be from a final, appealable judgment. See

TEX. CIV. PRAC. & REM. CODE § 51.014; Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.

2001). Discovery orders are interlocutory in nature and therefore not appealable until after a final

judgment is entered. See Pelt v. State Bd. of Ins., 802 S.W.2d 822, 827 (Tex. App.—Austin 1990,
no writ) (“It has long been held that a discovery order is interlocutory in nature and therefore non-

appealable, in the absence of express statutory authority, until after final judgment may be rendered

on the merits of the primary dispute.”); Liu v. Stull, No. 05-16-00024-CV, 2016 WL 1213382, at

*1 (Tex. App.—Dallas Mar. 29, 2016, no pet.) (mem. op.) (concluding court lacked jurisdiction

over interlocutory appeal of discovery granting motion to compel discovery); see also In re Nat’l

Lloyds Ins. Co., 449 S.W.3d 486, 488 (Tex. 2014) (orig. proceeding) (per curiam) (discovery order

is reviewable for abuse of discretion for which mandamus is appropriate remedy).

       Edwards is challenging the trial court’s order on a discovery matter. However, she filed a

notice of appeal, not a petition for writ of mandamus. Because the discovery order Edwards

challenges is not an appealable interlocutory order, we dismiss this appeal for want of jurisdiction.

See TEX. R. APP. P. 42.3(a).




                                                   /Amanda L. Reichek/
                                                   AMANDA L. REICHEK
                                                   JUSTICE

190715F.P05




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ISABELLE EDWARDS, Appellant                      On Appeal from the 95th District Court,
                                                  Dallas County, Texas
 No. 05-19-00715-CV       V.                      Trial Court Cause No. DC-18-18346.
                                                  Opinion delivered by Justice Reichek,
 PANDA EXPRESS INC., Appellee                     Justices Schenck and Osborne participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered August 27, 2019




                                            –3–